Citation Nr: 1633250	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to October 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for GERD, rated 10 percent.  In August 2010, a videoconference hearing was held before a Veterans Law Judge (VLJ) other than the undersigned; a transcript is in the record.  In August 2013, this matter was remanded for additional development of the record.  In April 2016, VA informed the Veteran that the VLJ who conducted the hearing was not available to participate in the decision in this matter.  He was offered the opportunity for another hearing before a Veterans Law Judge who would decide his appeal.  He did not respond, and is presumed to not desire another hearing.  The case is now assigned to the undersigned. 

The August 2013 Board decision also remanded the matter of service connection for Gulf War Syndrome, as undiagnosed illness, fibromyalgia or functional gastrointestinal disorder.  A December 2013 rating decision granted service connection for Gulf War Syndrome, resolving the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2013 remand requested a VA examination to assess the severity of the Veteran's GERD.  The examiner was directed to state whether the Veteran's GERD was manifested by pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress with dysphagia, pyrosis and regurgitation, and substernal arm or shoulder pain, and to characterize the degree of associated impairment of health, if any.  The examiner was also to comment on the extent and frequency of the symptoms that are present.  The December 2013 VA examination report shows that the Veteran denied weight loss, hematemesis, melena, anemia, dysphagia and substernal pain.  The report also notes that the Veteran had the following signs and symptoms of GERD:  infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain and sleep disturbance due to esophageal reflux.  It was noted that the symptoms occurred more than four times a year.  In light of the inconsistencies in the examination report, the Board finds it inadequate for rating purposes and noncompliant with the directives in the remand, requiring corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for GERD since 2013, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records (i.e., any not already associated with the record) of the evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should also arrange for a gastrointestinal examination of the Veteran to assess the current severity of his GERD.  The examiner must note whether the following symptoms are present and, if so, the extent and frequency of each symptom found:  pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress with dysphagia, pyrosis and regurgitation and substernal or arm or shoulder pain.  The examiner should also comment on the extent of any impairment of health and the effect GERD has on the Veteran's occupational and daily activity functioning.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

